Citation Nr: 0203518	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  93-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for bilateral foot 
disabilities.

5.  Entitlement to service connection for bilateral ankle 
disabilities.

6.  Entitlement to service connection for bilateral hand 
disabilities.

7.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty on a more continuous basis 
from June 1955 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of service connection for residuals of 
exposure to ionizing radiation, asbestosis, and a left leg 
disorder.  This appeal was previously before the Board on two 
earlier occasions - June 1993 and February 1999.  Following 
the Board's February 1999 remand, the veteran also perfected 
an appeal to a June 1998 RO decision which denied the 
veteran's claims of service connection for hearing loss as 
well as bilateral foot, ankle, and hand disabilities.

Initially, the Board notes that the Member of the Board that 
conducted the veteran's November 1992 personal hearing at the 
RO is no longer on the Board.  However, the veteran was 
thereafter provided a Central Office personal hearing before 
the undersigned Member of the Board at which hearing he gave 
testimony on, among other things, the same issues that were 
the subject of his November 1992 personal hearing.  
Therefore, adjudication of his appeal need not be deferred to 
schedule a new hearing.


REMAND

The Board regrets the additional delay this third remand will 
cause the veteran.  However, given the facts noted below, 
issues of procedural due process nonetheless demands that the 
Board once again remand the veteran's appeal.

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) (VCAA or Act).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duties to assist and notify, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Act, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Moreover, as to the veteran's claim of service connection for 
residuals of exposure to ionizing radiation, the Board notes 
that the regulations governing these claims have recently 
been amended.  See 67 Fed.Reg. 3612-3616 (Jan. 25, 2002) 
(effective March 26, 2002) (to be codified at 38 C.F.R. 
§ 3.309(d)).

Tellingly, the Court has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).  The Court has also held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
or supplemental statement of the case provided the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2001).  If not, the matter must be remanded 
to the RO to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2001).  

Therefore, in view of the changes in the law brought about by 
the Veterans Claims Assistance Act of 2000, VA must remand 
the appeal to ensure compliance with the notice and duty to 
assist provisions contained in the new law as well as the 
opportunity to have his ionizing radiation claim reviewed 
under the most favorable version of the above regulations.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000). 

As to the veteran's claim of service connection for residuals 
of exposure to ionizing radiation, the Board finds that a 
remand is also needed to fulfill the duty to assist under 38 
C.F.R. § 3.311 (2001).  38 C.F.R. § 19.9 (2001).  
Specifically, the Board notes that the veteran claims that he 
suffers from eye, knee, hearing, and/or liver problems, as 
well as prostate cancer, as a result of exposure to ionizing 
radiation working on aircraft radar and targeting systems as 
an electrician with the 406th Fighter Interceptor Wing, 513th 
and 514th squadrons, at Maston Air Force Base in England 
between either 1956 and 1957 or February 1957 and September 
1959.  He also reported that, while at Maston Air Force Base, 
he and his fellow technicians were issued radiation-
monitoring badges that they had to wear the entire time they 
were on base.

Controlling laws and regulations provide that service 
connection for conditions claimed to be due to exposure to 
ionizing radiation in service can be established in any of 
three different ways.  First, there are diseases that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309 (2001).  Second, direct 
service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  And third, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

A review of the record shows the veteran's complaints and/or 
treatment for prostate cancer since August 1991.  
Consequently, the veteran is entitled to the procedural 
advantages set forth in 38 C.F.R. § 3.311 (2001) because 
evidence has been presented that shows that at least one of 
his claimed disabilities is considered a radiogenic disease.  
(Parenthetically, the Board notes that the other problems 
claimed by the veteran (i.e., eye, knee, hearing, and/or 
liver problems) are not found under either 38 C.F.R. § 3.309 
or 38 C.F.R. § 3.311)  Under the relevant sections of 38 
C.F.R. § 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, the Board finds that, because the RO has not 
obtained a dose assessment, the duty to assist under 38 
C.F.R. § 3.311 has not been fulfilled, and that a remand for 
further development is therefore required.  38 C.F.R. § 19.9 
(2001).  On remand, the RO should obtain a complete set of 
the veteran's service personnel records from the service 
department, and exhaust the available avenues for the 
procurement of radiation dosimetry data, including the 
preparation by the Defense Nuclear Agency (DNA) of a dosage 
estimate for the veteran pursuant to 38 C.F.R. § 
3.311(a)(2)(i).  (DNA was subsequently merged into the 
Defense Threat Reduction Agency).  The RO, after arranging to 
have the veteran examined for the purpose of ascertaining the 
current status of his prostate cancers and to satisfy VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims (see Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)), should 
undertake the development set forth in 38 C.F.R. § 3.311.

Next, as to the veteran's claim of service connection for 
asbestosis, the Board notes that the record contains numerous 
conflicting opinions as to the correct diagnosis to assign 
his current pulmonary disorders.  See, among other private 
treatment records, the August 1988 letter from Suburban Chest 
Association and the June 1989 letter from Rolling Hills 
Hospital (diagnosed asbestosis) and the March 1991 and March 
1995 VA examinations (asbestosis not diagnosed).  Similarly, 
while the veteran has filed claims of service connection for 
a left leg disability, hearing loss, and bilateral foot, 
ankle, and hand disabilities, the record neither contains 
contemporaneous medical evidence of the specific disease 
processes, if any, attributable to the above claims or the 
relationship, if any, of the claimed disabilities to military 
service.

Tellingly, the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Moreover, the VCAA requires 
that VA afford the veteran a medical examination (or, obtain 
a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  
Therefore, the Board finds that, on remand, VA's duty to 
assist requires that the veteran be provided with VA 
examinations to obtain medical opinion evidence as to the 
correct diagnoses assignable to all claimed disorders as well 
as to the origins and etiology of those disorders.  Id.

In addition, the Board notes that the veteran claimed to have 
been issued a radiation-monitoring badge while stationed at 
Maston Air Force Base in England between either 1956 and 1957 
or February 1957 and September 1959.  However, a search for 
records from Maston Air Force Base does not appear in the 
record.  A review of the record on appeal also shows that the 
veteran, in 1992, was a party to a civil law suite due to 
injuries he sustained because of asbestos exposure, in August 
1993 was awarded Social Security Administration (SSA) 
compensation, and in 1986 and 1994 filed claims for Workmen's 
Compensation.  However, copies of all the records from the 
above sources do not appear in the claims file.  In addition, 
the veteran reported on a number of occasions that he was 
employed at the Philadelphia Naval Shipyard from 
approximately 1967 to 1989, he saw doctors maintained by his 
employer, and these records could substantiate some of his 
claims.  However, while the RO on several occasions attempted 
to obtain copies of these medical records, complete copies do 
not appear in the claims file.  Similarly, while the veteran 
testified he worked as a civilian contractor at McGuire Air 
Force Base from approximately 1964 to 1965, treatment records 
from that facility do not appear in the record.

Likewise, the Board notes that the record on appeal contains 
voluminous treatment records from the Philadelphia VA medical 
center (VAMC) and private physicians.  In addition, the 
veteran reported, and/or the record shows, that he had been 
treated by the following physicians/facilities since his 
separation from military service: U.S. Army Dispensary in 
Philadelphia (treatment in February 1966), Wills Eye Hospital 
(treatment in the 1970's), Bernard J. Ronis, M.D. (treatment 
in November 1972), Robert R. Clark, M.D. (treatment in August 
1973), Irving B. Wexlar, M.D. (treatment in August 1982), 
Peter A. Theodos (treatment in November 1982), Carl I. 
Simons, M.D. (treatment in November 1982), Jack Spivack, M.D. 
(treatment in November 1982), Edward G. McGruder, M.D. 
(treatment in November 1982), Paul D. Solmile (treatment in 
June 1985), Harold Wilf, M.D. (treatment in May 1987), Philip 
Land, M.D. (treatment in July 1987), Dr. Hook - Emergency 
Services (treatment in August 1988), Richard Kaufman, M.D. - 
Rolling Hill Hospital (treatment in 1981 and June 1989), Alan 
Katz, M.D. (no treatment dates given), Donald B. Parks, M.D. 
(family doctor), Richard H. Kaplan, M.D. (treatment in April 
1990), Todd Siegal, M.D. (treatment in October 1991), Pasha 
Agaowal, M.D. - Albert Einstein Hospital (treatment in 
November 1991), Dr. Mass - Suburban Chest Ass. (treatment in 
November 1991), Drs. Gossenberg , Greenberg, and Michael 
Clair - Fox Chase Cancer Center (treatment in, among other 
times, December 1991), University of Pennsylvania Medical 
Center (1968 to the present), Corey K. Ruth, M.D. (treatment 
from 1989 to present), Dr. Donald B. Parks (family 
physician), ENT Professional Ass., the Lung Center, Hahnemann 
University Hospital, Lower Bucks Hospital, and Drs. Katz, 
London, Simon, Wexlar, Niesenbaum, Snyder, Ivker, March, 
Williams, Parks, Hahnemann, Weinstein, Ruth, Broderick, Wein, 
Bachwich, Levine, Moldofsky, and Milestone.  However, while 
the file contains voluminous medical records from many of the 
above sources, as well as other sources, it does not appear 
to contain many medical records for the time period shortly 
after the veteran's separation from military service (i.e., 
records dated in the late 1960's and early 1970's) nor any 
post-November 2000 treatment records.  Therefore, on remand, 
a request for all the veteran's records, from all of the 
above sources, for the periods in question, as well as any 
other source identified by the veteran, should be undertaken 
by the RO.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

Accordingly, the appeal is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied. 


2.  As to all issues on appeal, the RO 
should undertake the following 
development as part of its duty to 
assist.

a.  The veteran should be contacted 
and provided an opportunity to 
supplement the record on appeal with 
any relevant evidence.  

b.  A search should be made for any 
records on file with Maston Air 
Force Base, England between 1956 and 
1959, McGuire Air Force Base between 
1964 and 1966, and the U.S. Army 
Dispensary in Philadelphia from 1965 
to 1970.  

c.  The veteran should be contacted 
and asked to provide a list of the 
names and addresses of all doctors 
and medical care facilities 
(hospitals, HMOs, etc.) who have 
treated him for all claimed 
disabilities (i.e., asbestosis, a 
left leg disability, residuals of 
ionizing radiation, hearing loss, 
and bilateral foot, ankle, and hand 
disabilities) immediately following 
military service (i.e., in the late 
1960's and early 1970's) as well as 
since November 2000 along with 
authorizations for the RO to obtain 
these records.

d.  After the veteran responds to 
the above requests for treatment 
information, the RO should obtain 
records from each health care 
provider identified by the veteran 
(except where VA has already 
obtained all the records), including 
all post - November 2000 treatment 
records from the VA Medical Center 
in Philadelphia and pre-1991 and 
post-1992 treatment records from for 
Albert Einstein Hospital as well as 
all records from the Wills Eye 
Hospital (treatment in the 1970's), 
Bernard J. Ronis, M.D. (treatment in 
November 1972), Robert R. Clark, 
M.D. (treatment in August 1973), 
Irving B. Wexlar, M.D. (treatment in 
August 1982), Peter A. Theodos 
(treatment in November 1982), Carl 
I. Simons, M.D. (treatment in 
November 1982), Jack Spivack, M.D. 
(treatment in November 1982), Edward 
G. McGruder, M.D. (treatment in 
November 1982), Paul D. Solmile 
(treatment in June 1985), Harold 
Wilf, M.D. (treatment in May 1987), 
Philip Land, M.D. (treatment in July 
1987), Dr. Hook - Emergency Services 
(treatment in August 1988), Richard 
Kaufman, M.D. - Rolling Hill 
Hospital (treatment in 1981 and June 
1989), Alan Katz, M.D. (no treatment 
dates given), Donald B. Parks, M.D. 
(family doctor), Richard H. Kaplan, 
M.D. (treatment in April 1990), Todd 
Siegal, M.D. (treatment in October 
1991), Pasha Agaowal, M.D. - Albert 
Einstein Hospital (treatment in 
November 1991), Dr. Mass - Suburban 
Chest Ass. (treatment in November 
1991), Drs. Gossenberg , Greenberg, 
and Michael Clair - Fox Chase Cancer 
Center (treatment in, among other 
times, December 1991), University of 
Pennsylvania Medical Center (1968 to 
the present), Corey K. Ruth, M.D. 
(treatment from 1989 to present), 
Dr. Donald B. Parks (family 
physician), ENT Professional Ass., 
the Lung Center, Hahnemann 
University Hospital, Lower Bucks 
Hospital, and Drs. Katz, London, 
Simon, Wexlar, Niesenbaum, Snyder, 
Ivker, March, Williams, Parks, 
Hahnemann, Weinstein, Ruth, 
Broderick, Wein, Bachwich, Levine, 
Moldofsky, and Milestone.

e.  The RO should provide the 
veteran with a release form to allow 
it to obtain records from his ex-
employer, the Philadelphia Naval 
Shipyard.  After obtaining the 
veteran's consent for the release of 
records, the RO should contact this 
employer and request a copy of all 
available medical records and 
reports of on the job injuries 
including all documents related to 
any claims for Workmen's 
Compensation.

f.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
August 1993 award of Social Security 
Administration benefits as well as 
the medical records relied upon 
concerning that claim.  Note: Under 
38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain those records would be 
futile."

g.  The RO should obtain from the 
Workmen's Compensation Bureau the 
records pertinent to the veteran's 
1986 and 1994 claims for benefits as 
well as the medical records relied 
upon concerning those claims as well 
as any other claims.

h.  If any of the above records 
can't be obtained and the RO dos not 
have affirmative evidence that they 
don't exist, the RO must inform the 
veteran of the records that it was 
unable to obtain, including what 
efforts were made to obtain them.  
The RO must also inform the veteran 
that it will proceed to decide his 
appeal without these records unless 
he is able to submit them.

3.  As to the claim of service connection 
for asbestosis, the veteran should be 
contacted and asked to provide copies of 
all records (legal and medical) prepared 
in connection with his 1992 civil action 
regarding asbestos exposure.  If the 
veteran does not have a complete copy of 
the above records, he should provide the 
RO with the name of his attorney along 
with a signed authorization allowing the 
RO to obtain these records from that 
attorney.  The RO should thereafter 
obtain the above records from the 
veteran's attorney.

4.  As to the claim of service connection 
for residuals of exposure to ionizing 
radiation, the RO should undertake the 
following development as part of its duty 
to assist.

a.  The RO should obtain a complete 
copy of the veteran's service 
personnel records and obtain 
clarification from the service 
department regarding exactly which 
units the veteran served with, where 
his units were located, and his 
units job.  

b.  The RO should obtain as much 
information as possible about the 
veteran's exposure to ionizing 
radiation during service by 
contacting the Defense Threat 
Reduction Agency and obtaining 
copies of any pertinent DD Form(s) 
1141 (Record of Occupational 
Exposure to Ionizing Radiation).  
Any additional development indicated 
should be undertaken, and the 
information received should be 
associated with the veteran's claims 
file.

c.  The RO should determine if the 
veteran participated in radiation-
risk activities or was otherwise 
exposed to ionizing radiation as 
part of his military duties.  

d.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current 
treatment for his prostate cancer 
that has not already been made part 
of the record.  

e.  Then, the RO should refer the 
case to the VA Under Secretary for 
Benefits for further review and 
development in accordance with the 
provisions of 38 C.F.R. § 3.311.  

f.  After the above-requested 
development has been completed, the 
RO should schedule the veteran for a 
VA examination, by an oncologist, to 
determine if he currently has 
prostate cancer due to exposure to 
ionizing radiation in service.  The 
complete claims' folder, including a 
copy of this REMAND, must be 
furnished to and be reviewed by the 
examiner prior to conducting the 
examination of the veteran so that 
the veteran's entire history, 
including service medical records, 
may be reviewed.  The examiner must 
state that he/she reviewed the 
claims' folder prior to examining 
the veteran.  If any disability is 
not found to be related to exposure 
to ionizing radiation during 
service, the examiner should 
specifically say so.  The examiner 
should point to specific findings 
and medical authority to explain his 
or her opinion.  The rationale for 
the examiner's opinions should be 
set forth in detail.

5.  As part of the duty to assist, the RO 
should arrange to have the veteran 
undergoing the following examinations: 
pulmonary, orthopedic, vascular, 
neurological, dermatological, and 
audiological.  The complete claims' 
folder, including a copy of this REMAND, 
must be furnished to and be reviewed by 
the examiners prior to conducting the 
examination of the veteran and the 
examiners must state that they reviewed 
the claims' folder prior to examining the 
veteran.  A typewritten report of 
examination must be associated with the 
record and must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

a.  All indicated tests and studies 
should be accomplished by the 
appropriate examiner, including 
chest x-rays, lower extremity x-
rays, pulmonary function testing, 
nerve conduction studies, an 
electromyography (EMG), an 
arteriogram, a venogram, and 
audiological testing and all 
clinical findings should be reported 
in detail.  

b.  Thereafter, the appropriate 
examiner should provide an opinion 
as to whether the veteran has a 
current pulmonary disease, a left 
leg disability, hearing loss, 
bilateral foot, ankle, or hand 
disabilities and, if so, the correct 
diagnosis for each disability.

c.  As to all current disease 
processes identified, the examiners 
should elicit from the veteran a 
detailed history regarding the onset 
and progression of relevant 
symptoms.

d.  Thereafter, as to each diagnosed 
disability, the appropriate examiner 
should give an opinion as to whether 
it is medically at least as likely 
as not the result of the veteran's 
military service.  

e.  If the veteran does not have any 
of the claimed disabilities or there 
is no relationship to military 
service, the appropriate examiner 
should expressly say so and provide 
detailed reasons for such opinion. 

g.  The pulmonary examiner, in 
addition to providing the above 
opinions, must also provide answers 
to the foregoing questions.

1st If the pulmonary examiner 
diagnoses the veteran with 
asbestosis, the examiner must 
provide an opinion as to whether the 
asbestosis is medically at least as 
likely as not the result of the 
veteran's service in the Air Force 
as an electrician from 1959 to 1964 
given the veteran's post-service 
employment as a electrician at the 
Philadelphia Naval Shipyard from 
1967 to 1989.

2nd As to any other pulmonary 
disease diagnosed, the pulmonary 
examiner must also provide an 
opinion as to whether that disease 
is medically at least as likely as 
not the result of the veteran's 
service in the Air Force as an 
electrician from 1959 to 1964 given 
the veteran's post-service 
employment as a electrician at the 
Philadelphia Naval Shipyard from 
1967 to 1989.

3rd The pulmonary examiner must 
reconcile his opinions with all 
other opinions of record, including 
the earlier medical records that 
contain a diagnosis of asbestosis 
and the more recent ones that do 
not.  See, among other private 
treatment records, the August 1988 
letter from Suburban Chest 
Association and June 1989 letter 
from Rolling Hills Hospital 
(diagnosed asbestosis); But see 
March 1991 and March 1995 VA 
examination reports (do not 
diagnosis asbestosis).

6.  To help avoid future remand, the RO 
must ensure that the examination reports 
comply with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any of the benefits sought are 
not granted, a supplemental statement of 
the case (SSOC) should be issued.  If the 
veteran should fail to report for any VA 
examination without good cause, the SSOC 
should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2001). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


